Exhibit 10.2

 

PIXELWORKS, INC.

 

1997 STOCK INCENTIVE PLAN

As Amended

 

1.                                       Purposes of the Plan.  The purposes of
this Stock Incentive Plan are to attract and retain the best available personnel
for positions of substantial responsibility, to provide addi-tional incentive to
the Employees and Consultants of the Company and to promote the success of the
Company’s business.

 

Options granted hereunder may be either “incentive stock options,” as defined in
Section 422 of the Internal Revenue Code of 1986, as amended, or “nonqualified
stock options,” at the discretion of the Board and as reflected in the terms of
the written option agreement.  In addition, shares of the Company’s Common Stock
may be Sold hereunder independent of any Option grant.

 

2.                                       Definitions.  As used herein, the
following definitions shall apply:

 

(a)                                  “Administrator” shall mean the Board or any
of its Committees as shall be administering the Plan, in accordance with
Section 4.(a) of the Plan.

 

(b)                                 “Board” shall mean the Board of Directors of
the Company.

 

(c)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(d)                                 “Committee” shall mean a committee appointed
by the Board in accordance with Section 4.(a) of the Plan.

 

(e)                                  “Common Stock” shall mean the Common Stock
of the Company.

 

(f)                                    “Company” shall mean Pixelworks, Inc. an
Oregon corporation.

 

(g)                                 “Consultant” shall mean any person who is
engaged by the Company or any Parent or Subsidiary to render consulting services
and is compensated for such consulting services and any Director of the Company
whether compensated for such services or not.

 

(h)                                 “Continuous Status as an Employee or
Consultant” shall mean the absence of any interruption or termination of service
as an Employee or Consultant.  Continuous Status as an Employee or Consultant
shall not be considered interrupted in the case of: (i) any sick leave, military
leave, or any other leave of absence approved by the Company ; provided,
however, that for purposes of Incentive Stock Options, any such leave is for a
period of not more than ninety days or reemployment upon the expiration of such
leave is guaranteed by contract or statute, provided, further, that on the
ninety-first day of such leave (where re-employment is not guaranteed by
contract or statute) the Optionee’s Incentive Stock Option shall automatically

 

--------------------------------------------------------------------------------


 

convert to a Nonqualified Stock Option; or (ii) transfers between locations of
the Company or between the Company, its Parent, its Subsidiaries or its
successor.

 

(i)                                     “Director” shall mean a member of the
Board.

 

(j)                                     “Disability” shall mean total and
permanent disability as defined in Section 22(e)(3) of the Code.

 

(k)                                  “Employee” shall mean any person, including
Officers and Directors, employed by the Company or any Parent or Subsidiary. 
Neither the payment of a director’s fee by the Company nor service as a Director
shall be sufficient to constitute “employment” by the Company.

 

(l)                                     “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(m)                               “Incentive Stock Option” shall mean an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.

 

(n)                                 “Nonqualified Stock Option” shall mean an
Option not intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code.

 

(o)                                 “Notice of Grant” shall mean a written
notice evidencing certain terms and conditions of an individual Option grant. 
The Notice of Grant is part of the Option Agreement.

 

(p)                                 “Officer” shall mean a person who is an
officer of the Company within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder.

 

(q)                                 “Option” shall mean a stock option granted
pursuant to the Plan.

 

(r)                                    “Option Agreement” shall mean a written
agreement between the Company and an Optionee evidencing the terms and
conditions of an individual Option grant.  The Option Agreement is subject to
the terms and conditions of the Plan.

 

(s)                                  “Optioned Stock” shall mean the Common
Stock subject to an Option.

 

(t)                                    “Optionee” shall mean an Employee or
Consultant who receives an Option.

 

(u)                                 “Parent” shall mean a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

(v)                                 “Plan” shall mean this 1997 Stock Incentive
Plan.

 

--------------------------------------------------------------------------------


 

(w)                               “Rule 16b-3”  shall mean Rule 16b-3 of the
Exchange Act or any successor to Rule 16b-3, as in effect when discretion is
being exercised with respect to the Plan.

 

(x)                                   “Sale” or “Sold” shall include, with
respect to the sale of Shares under the Plan, the sale of Shares for
consideration in the form of cash or notes, as well as a grant of Shares for
consideration in the form of past or future services.

 

(y)                                 “Share” shall mean a share of the Common
Stock, as adjusted in accordance with Section 11 of the Plan.

 

(z)                                   “Subsidiary” shall mean a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Code.

 

3.                                       Stock Subject to the Plan.  Subject to
the provisions of Section 11 of the Plan, the maximum aggregate number of Shares
which may be optioned and/or Sold under the Plan is 18,340,116 shares of Common
Stock.  The Shares may be authorized, but unissued, or reacquired Common Stock.

 

If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpur-chased Shares which were subject thereto
shall, unless the Plan shall have been terminated, become available for future
Option grants and/or Sales under the Plan; provided, however, that Shares that
have actually been issued under the Plan shall not be returned to the Plan and
shall not become available for future distribution under the Plan.

 

4.                                       Administration of the Plan.

 

(a)                                  Procedure.

 

(i)  Multiple Administrative Bodies.  If permitted by Rule 16b-3, the Plan may
be administered by different bodies with respect to Directors, Officers who are
not Directors, and Employees who are neither Directors nor Officers.

 

(ii)  Administration With Respect to Directors and Officers Subject to
Section 16(b).  With respect to Option grants made to Employees who are also
Officers or Directors subject to Section 16(b) of the Exchange Act, the Plan
shall be administered by (A) the Board, if the Board may administer the Plan in
compliance with the rules governing a plan intended to qualify as a
discretionary plan under Rule 16b-3, or (B) a Committee designated by the Board
to administer the Plan, which Committee shall be constituted to comply with the
rules, if any, governing a plan intended to qualify as a discretionary plan
under Rule 16b-3.  Once appointed, such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board.  From time to time
the Board may increase the size of the Committee and appoint additional members,
remove members (with or without cause) and substitute new members, fill
vacancies (however caused), and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by the
rules, if any, governing a plan intended to qualify as a discretionary plan
under Rule 16b-3.  With respect to persons subject to Section 16 of the Exchange
Act, transactions under the Plan are intended to comply

 

--------------------------------------------------------------------------------


 

with all applicable conditions of Rule 16b-3.  To the extent any provision of
the Plan or action by the Administrator fails to so comply, it shall be deemed
null and void, to the extent permitted by law and deemed advisable by the
Administrator.

 

(iii)  Administration With Respect to Other Persons.  With respect to Option
grants made to Employees or Consultants who are neither Directors nor Officers
of the Company, the Plan shall be administered by (A) the Board or (B) a
Committee designated by the Board, which Committee shall be constituted to
satisfy the legal requirements relating to the administration of stock option
plans under applicable corporate and securities laws and the Code.  Once
appointed, such Committee shall serve in its designated capacity until otherwise
directed by the Board.  The Board may increase the size of the Committee and
appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by the legal requirements relating to the administration of stock
option plans under state corporate and securities laws and the Code.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator shall have
the authority, in its discretion:

 

(i)                                     to grant Incentive Stock Options in
accordance with Section 422 of the Code, or Nonqualified Stock Options;

 

(ii)                                  to authorize Sales of Shares of Common
Stock hereunder;

 

(iii)                               to determine, upon review of relevant
information and in accordance with Sec-tion 8.(b) of the Plan, the fair market
value of the Common Stock;

 

(iv)                              to determine the exercise/purchase price per
Share of Options to be granted or Shares to be Sold, which exercise/purchase
price shall be determined in accordance with Section 8.(a) of the Plan;

 

(v)                                 to determine the Employees or Consul-tants
to whom, and the time or times at which, Options shall be granted and the number
of Shares to be represented by each Option;

 

(vi)                              to determine the Employees or Consultants to
whom, and the time or times at which, Shares shall be Sold and the number of
Shares to be Sold;

 

(vii)                           to interpret the Plan;

 

(viii)                        to prescribe, amend and rescind rules and
regulations relating to the Plan;

 

--------------------------------------------------------------------------------


 

(ix)                                to determine the terms and provisions of
each Option granted (which need not be identical) and, with the con-sent of the
holder thereof, modify or amend each Option;

 

(x)                                   to determine the terms and provisions of
each Sale of Shares (which need not be identical) and, with the consent of the
purchaser thereof, modify or amend each Sale;

 

(xi)                                to accel-erate or defer (with the consent of
the Optionee) the exercise date of any Option;

 

(xii)                             to accelerate or defer (with the consent of
the Optionee or purchaser of Shares) the vesting restrictions applicable to
Shares Sold under the Plan or pursuant to Options granted under the Plan;

 

(xiii)                          to authorize any person to execute on behalf of
the Company any instrument required to effectuate the grant of an Option or Sale
of Shares previously granted or authorized by the Board;

 

(xiv)                         to determine the restrictions on transfer, vesting
restric-tions, repurchase rights, or other restrictions applicable to Shares
issued under the Plan;

 

(xv)                            to effect, at any time and from time to time,
with the consent of the affected Optionees, the cancellation of any or all
outstanding Options under the Plan and to grant in substitution therefor new
Options under the Plan covering the same or different numbers of Shares, but
having an Option price per Share con-sistent with the provisions of Section 8 of
this Plan as of the date of the new Option grant;

 

(xvi)                         to establish, on a case-by-case basis, different
terms and conditions pertaining to exercise or vesting rights upon termination
of employment, whether at the time of an Option grant or Sale of Shares, or
thereafter;

 

(xvii)                      to approve forms of agreement for use under the
Plan;

 

(xviii)      to reduce the exercise price of any Option to the then current fair
market value if the fair market value of the Common Stock covered by such Option
shall have declined since the date the Option was granted;

 

(xix)                           to determine whether and under what
circumstances an Option may be settled in cash under subsection 9(f) instead of
Common Stock; and

 

(xx)                              to make all other deter-minations deemed
necessary or advisable for the administration of- the Plan.

 

--------------------------------------------------------------------------------


 

(c)                                  Effect of Administrator’s Decision.  All
decisions, determinations and interpretations of the Administrator shall be
final and binding on all Optionees and any other holders of any Options granted
under the Plan or Shares Sold under the Plan.

 

5.                                       Eligibility.

 

(a)                                  Persons Eligible.  Options may be granted
and/or Shares Sold only to Employees and Consultants.  Incentive Stock Options
may be granted only to Employees.  An Employee or Consultant who has been
granted an Option or Sold Shares may, if he or she is otherwise eligible, be
granted an additional Option or Options or Sold additional Shares.

 

(b)                                 ISO Limitation.  To the extent that the
aggregate fair market value: (i) of Shares subject to an Optionee’s Incentive
Stock Options granted by the Company, any Parent or Subsidiary, which (ii)
become exercisable for the first time during any calendar year (under all plans
of the Company or any Parent or Subsidiary) exceeds $100,000, such excess
Options shall be treated as Nonqualified Stock Options.  For purposes of this
Section 5(b), Incentive Stock Options shall be taken into account in the order
in which they were granted, and the fair market value of the Shares shall be
determined as of the time of grant.

 

(c)                                  Section 5.(b) Limitations.  Section 5.(b)
of the Plan shall apply only to an Incentive Stock Option evidenced by an Option
Agreement which sets forth the intention of the Company and the Optionee that
such Option shall qual-ify as an Incentive Stock Option.  Section 5.(b) of the
Plan shall not apply to any Option evidenced by a Option Agreement which sets
forth the intention of the Company and the Optionee that such Option shall be a
Nonqualified Stock Option.

 

(d)                                 No Right to Continued Employment.  The Plan
shall not confer upon any Optionee any right with respect to continuation of
employment or consulting relationship with the Company, nor shall it interfere
in any way with his or her right or the Company’s right to terminate his
employment or consulting relationship at any time, with or without cause.

 

(e)                                  Other Limitations.  The following
limitations shall apply to grants of Options to Employees:

 

(i)                                     No Employee shall be granted, in any
fiscal year of the Company, Options to purchase more than 300,000 Shares.

 

(ii)                                  In connection with his or her initial
employment, an Employee may be granted Options to purchase up to an additional
300,000 Shares which shall not count against the limit set forth in
subsection (i) above.

 

(iii)                               The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 11.

 

(iv)                              If an Option is canceled in the same fiscal
year of the Company in which it was granted (other than in connection with a
transaction described in Section 11), the

 

--------------------------------------------------------------------------------


 

canceled Option shall be counted against the limits set forth in subsections (i)
and (ii) above.  For this purpose, if the exercise price of an Option is
reduced, the transaction will be treated as a cancellation of the Option and the
grant of a new Option.

 

6.                                       Term of Plan.  The Plan shall become
effective upon the earlier to occur of its adoption by the Board or its approval
by the shareholders of the Company as described in Section 17 of the Plan.  It
shall continue in effect for a term of ten (10) years, unless sooner terminated
under Section 13 of the Plan.

 

7.                                       Term of Option.  The term of each
Option shall be stated in the Notice of Grant; provided, however, that in the
case of an Incentive Stock Option, the term shall be ten (10) years from the
date of grant or such shorter term as may be provided in the Notice of Grant. 
However, in the case of an Incentive Stock Option granted to an Optionee who, at
the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall be five (5) years from the date of grant thereof or such shorter term as
may be provided in the Notice of Grant.

 

8.                                       Exercise/Purchase Price and
Consideration.

 

(a)                                  Exercise/Purchase Price.  The per-Share
exercise/purchase price for the Shares to be issued pursuant to exer-cise of an
Option or a Sale shall be such price as is determined by the Administrator, but
shall be subject to the following:

 

(i)                                     In the case of an Incentive Stock Option

 

(A)                              granted to an Employee who, at the time of the
grant of such Incentive Stock Option, owns stock represent-ing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the per Share exercise price shall be no less than one
hundred ten percent (110%) of the fair market value per Share on the date of the
grant.

 

(B)                                granted to any other Employee, the per Share
exercise price shall be no less than one hundred percent (100%) of the fair
mar-ket value per Share on the date of grant.

 

(ii)           In the case of a Nonqualified Stock Option or Sale, the per Share
exercise/purchase price shall no less than one hundred percent (100%) of the
fair market value per Share on the date of grant..

 

(b)                                 Fair Market Value .  The fair market value
per Share shall be determined by the Administrator in its discretion; provided,
however, that where there is a public market for the Common Stock, the fair
market value per Share shall be the closing price of the Common Stock (or the
closing bid if no sales were reported) for the last market trading day prior to
the date of grant of the Option or authorization of Sale or other determination,
as reported in The Wall Street Journal (or, if not so reported, as otherwise
reported by the National Association of

 

--------------------------------------------------------------------------------


 

Securities Dealers Automated Quotation (NASDAQ) System) or, in the event the
Common Stock is listed on a stock exchange, the fair market value per Share
shall be the closing price on such exchange for the last market trading day
prior to the date of grant of the Option or authorization of Sale or other
determination, as reported in The Wall Street Journal.

 

(c)                                  Consideration.  The consideration to be
paid for the Shares to be issued upon exercise of an Option or pursuant to a
Sale, including the method of payment, shall be determined by the
Administrator.  In the case of an Incentive Stock Option, the Administrator
shall determine the acceptable form of consideration at the time of grant.  Such
consideration may consist of:

 

(i)                                     cash;

 

(ii)                                  check;

 

(iii)                               promissory note;

 

(iv)                              transfer to the Company of Shares which

 

(A)  in the case of Shares acquired upon exercise of an Option, have been owned
by the Optionee for more than six months on the date of surrender, and

 

(B)  have a fair market value on the date of surrender equal to the aggregate
exercise price of the Shares to be acquired;

 

(v)                                 delivery of a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company the amount of sale or loan proceeds required to pay the exercise
price;

 

(vi)                              such other consideration and method of payment
for the issuance of Shares to the extent permitted by legal requirements
relating to the administration of stock option plans and issuances of capital
stock under applicable corporate and securities laws and the Code; or

 

(vii)                           any combination of the foregoing methods of
payment.

 

If the fair market value of the number of whole Shares transferred or the number
of whole Shares surrendered is less than the total exercise price of the Option,
the shortfall must be made up in cash or by check.  Notwithstanding the
foregoing provisions of this Section 8.(c), the consideration for Shares to be
issued pursuant to a Sale may not include, in whole or in part, the
consideration set forth in subsections (iv) and (v) above.

 

9.                                       Exercise of Option.

 

(a)                                  Procedure for Exercise; Rights as a
Shareholder.  Any Option granted hereunder shall be exercisable at such times
and under such conditions as determined by the

 

--------------------------------------------------------------------------------


 

Administrator, including performance criteria with respect to the Company and/or
the Optionee, and as shall be permissible under the terms of the Plan.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company.  Full
payment may, as authorized by the Administrator, consist of any consideration
and method of payment allowable under the Option Agreement and Section 8.(c) of
the Plan.  Each Optionee who exercises an Option shall, upon notification of the
amount due (if any) and prior to or concurrent with delivery of the certificate
representing the Shares, pay to the Company amounts necessary to satisfy
applicable federal, state and local tax withholding requirements.  An Optionee
must also provide a duly executed copy of any stock transfer agreement then in
effect and determined to be applicable by the Administrator.  Until the issuance
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidenc-ing
such Shares, no right to vote or receive divi-dends or any other rights as a
shareholder shall exist with respect to the Optioned Stock represented by such
stock certificate, notwithstanding the exercise of the Option.  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the stock certificate is issued, except as provided in Section 11 of
the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b)                                 Termination of Employment or Consulting
Relationship.  In the event that an Optionee’s Continuous Status as an Employee
or Consultant terminates (other than upon the Optionee’s death or Disability),
the Optionee may exercise his or her Option, but only within such period of time
as is determined by the Administrator, and only to the extent that the Optionee
was entitled to exercise it at the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Notice of
Grant).  In the case of an Incentive Stock Option, the Administrator shall
determine such period of time (in no event to exceed three (3) months from the
date of termination) when the Option is granted.  If, at the date of
termination, the Optionee is not entitled to exercise his or her entire Option,
the Shares covered by the unexercisable portion of the Option shall revert to
the Plan.  If, after termination, the Optionee does not exercise his or her
Option with the time specified by the Administrator, the Option shall terminate,
and the Shares covered by such Option shall revert to the Plan.

 

(c)                                  Disability of Optionee.  In the event that
an Optionee’s Continuous Status as an Employee or Consultant terminates as a
result of the Optionee’s Disability, the Optionee may exercise his or her Option
at any time within twelve (12) months from the date of such termination, but
only to the extent that the Optionee was entitled to exercise it at the date of
such termination (but in no event later than the expiration of the term of such
Option as set forth in the Notice of Grant).  If, at the date of termination,
the Optionee is not entitled to exercise his or her

 

--------------------------------------------------------------------------------


 

entire Option, the Shares covered by the unexercisable portion of the Option
shall revert to the Plan.  If, after termination, the Optionee does not exercise
his or her Option within the time specified herein, the Option shall terminate,
and the Shares covered by such Option shall revert to the Plan.

 

(d)                                 Death of Optionee.  In the event of the
death of an Optionee, the Option may be exercised at any time within twelve (12)
months following the date of death (but in no event later than the expiration of
the term of such Option as set forth in the Notice of Grant), by the Optionee’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent that the Optionee was entitled to
exercise the Option at the date of death.  If, at the time of death, the
Optionee was not entitled to exercise his or her entire Option, the Shares
covered by the unexercisable portion of the Option shall revert to the Plan. 
If, after death, the Optionee’s estate or a person who acquired the right to
exercise the Option by bequest or inheritance does not exercise the Option
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

 

(e)                                  Rule 16b-3.  Options granted to persons
subject to Section 16(b) of the Exchange Act must comply with Rule 16b-3 and
shall contain such additional conditions or restrictions as may be required
thereunder to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.

 

(f)                                    Buyout Provisions.  The Administrator may
at any time offer to buy out for a payment in cash or Shares, an Option
previously granted, based on such terms and conditions as the Administrator
shall establish and communicate to the Optionee at the time that such offer is
made.

 

10.                                 Nontransferability of Options.  Except as
otherwise specifically provided in the Option Agreement, an Option may not be
sold, pledged, assigned, hypothecated, transferred or dis-posed of in any manner
other than by will, or by the laws of descent and distribution, and may be
exercised during the lifetime of the Optionee only by the Optionee or, if
incapacitated, by his or her legal guardian or legal representative.

 

11.                                 Adjustments Upon Changes in Capitalization
or Merger.

 

(a)  Changes in Capitalization: Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or Sales made or which have been returned to the Plan upon cancellation
or expiration of an Option, as well as the price per share of Common Stock
covered by each such outstanding Option, shall be proportionately adjusted for
any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
con-sideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  Such adjustment shall be made by the
Administrator, whose determination in

 

--------------------------------------------------------------------------------


 

that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Option.

 

(b)  Dissolution or Liquidation.  In the event of the proposed dissolution or
liqui-dation of the Company, each outstanding Option will terminate immediately
prior to the consummation of such proposed action, unless other-wise pro-vided
by the Administrator.  The Administrator may, in the exercise of its sole
discretion in such instances, declare that any Option shall terminate as of a
date fixed by the Board and give each Optionee the right to exercise his or her
Option as to all or any part of the Optioned Stock, including Shares as to which
the Option would not otherwise be exercisable.

 

(c)  Merger or Asset Sale.  In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Option shall be assumed or an
equivalent option shall be substi-tuted by such successor corporation or a
Parent or Subsidiary of such successor corporation, unless the Administrator
determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, that the Optionee shall have the right to exercise
the Option as to all of the Optioned Stock, including Shares as to which the
Option would not otherwise be exercisable.  If the Administrator makes an Option
fully exercisable in lieu of assumption or substitution in the event of a merger
or sale of assets, the Administrator shall notify the Optionee that the Option
shall be fully exercisable for a period of thirty (30) days from the date of
such notice or such shorter period as the Administrator may specify in the
notice, and the Option will terminate upon the expiration of such period.  For
the purposes of this paragraph, the Option shall be considered assumed if,
following the merger or sale of assets, the Option confers the right to
purchase, for each Share of Optioned Stock subject to the Option immediately
prior to the merger or sale of assets, the consideration (whether stock, cash,
or other securities or property) received in the merger or sale of assets by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets was not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation and the
Optionee, provide for the consideration to be received upon the exercise of the
Option, for each Share of Optioned Stock subject to the Option, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or sale of assets.

 

12.                                 Time of Granting Options.  The date of grant
of an Option shall, for all purposes, be the date on which the Administrator
makes the determination granting such Option.  Notice of the determination shall
be given to each Optionee within a reasonable time after the date of such grant.

 

--------------------------------------------------------------------------------


 

13.                                 Amendment and Termination of the Plan.

 

(a)  Amendment and Termination.  The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable.

 

(b)  Shareholder Approval.  The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Rule 16b-3
or with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule or regulation, including the requirements of any exchange
or quotation system on which the Common Stock is listed or quoted).  Such
shareholder approval, if required, shall be obtained in such a manner and to
such a degree as is required by the applicable law, rule or regulation.

 

(c)  Effect of Amendment or Termination.  Any such amendment or termination of
the Plan shall not affect Options already granted, and such Options shall remain
in full force and effect as if this Plan had not been amended or terminated,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.

 

14.                                 Conditions Upon Issuance of Shares.  Shares
shall not be issued pursuant to the exercise of an Option or a Sale unless the
exercise of such Option or consummation of the Sale and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, applicable state securities laws, the Exchange Act, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
(including NASDAQ) upon which the Shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

15.                                 Reservation of Shares.  The Company, during
the term of this Plan, will at all times reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of the Plan.

 

16.                                 Liability of Company.

 

(a)  Inability to Obtain Authority.  Inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

As a condition to the exercise of an Option or a Sale, the Company may require
the person exercising such Option or to whom Shares are being Sold to repre-sent
and warrant at the time of any such exercise or Sale that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required by any of the aforementioned relevant provisions of
law.

 

(b)  Grants Exceeding Allotted Shares.  If the Optioned Stock covered by an
Option exceeds, as of the date of grant, the number of Shares which may be
issued under the

 

--------------------------------------------------------------------------------


 

Plan without additional shareholder approval, such Option shall be void with
respect to such excess Optioned Stock, unless shareholder approval of an
amendment sufficiently increasing the number of Shares subject to the Plan is
timely obtained in accordance with Section 13 of the Plan.

 

17.                                 Shareholder Approval.  Continuance of the
Plan shall be subject to approval by the shareholders of the Company within
twelve (12) months before or after the date the Plan is adopted.  Such
shareholder approval shall be obtained in the manner and to the degree required
under applicable federal and state law.

 

--------------------------------------------------------------------------------